Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record such as Gao et al. (CA 3074331 A1) teaches the first resource indication information and first indication information (preemption indication and frequency region configuration, respectively, in Figure 6 and paragraphs 0064), where the first indication information can also be used to indicate the slot format for determining the downlink slots for transmitting URLLC (i.e. implicitly prohibits the transmission of uplink eMBB) in paragraph 0059.  However, the prior art of record do not teach when the slot format information is detected successfully and the slot format information indicating transmission direction of the first time domain resource is either non-uplink direction or uplink transmission direction, either prohibiting sending of a least part of the first uplink signal on the second time domain resource (i.e. eMBB prohibited from the overlapped slots) or sending first uplink signal on the second time domain resource (i.e. eMBB transmitted on the overlapped slot).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 26, 2022